Citation Nr: 1732140	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4. Entitlement to an initial compensable rating for restless leg syndrome.

5.  Entitlement to an initial compensable rating for degenerative joint disease of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010, June 2014, June 2015 and October 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Board denied service connection for hypothyroidism and hypogonadism.  At that time, the Board also remanded claims of service connection for sleep apnea and restless leg syndrome for additional development.  In March 2015, the Board denied a February 2015 motion to reconsider the November 2014 denials.  

While the case was in remand status, in the October 2015 rating decision, service connection was granted for "Raynaud's syndrome."  This appears to stem from the restless leg syndrome claim.  For the reasons set forth in the remand section, the Board finds that the phrasing of the disability was in error and that the award of service connection was in fact for restless leg syndrome.

Although the Veteran initially disagreed with several other determinations, he has expressly limited his appeal by his selections on the pertinent VA Form 9 substantive appeals to the issues identified on the title page.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Restless Leg Syndrome

The Board notes that the Veteran initially claimed service connection for restless leg syndrome in July 2009.  His claim was denied in the March 2010 rating decision, and categorized under Diagnostic Code 7117.  This is the Diagnostic Code for Raynaud's Syndrome.  However, the Veteran's February 2015 VA examination for sleep disorders determined that the Veteran's claimed condition-restless leg syndrome-was in fact incurred in service.  It stated that Raynaud's syndrome was not applicable.  Subsequently, the Veteran was service connected for this disability, and assigned a noncompensable rating by an October 2015 rating decision, again utilizing Diagnostic Code 7117.  Thereafter the Veteran appealed the noncompensable rating, resulting in the issue presently before the Board.

The Board notes that there is no Diagnostic Code for restless leg syndrome.  However, the Board finds Diagnostic Code 7117 inappropriate.  This is so because the Veteran has never been diagnosed with Raynaud's syndrome.  The Board finds Diagnostic Code 8103 the more appropriate rating criteria as it is for convulsive tics.  Thus, both the phrasing of the disability granted and the Diagnostic Code should be corrected.

While the February 2015 VA examination provided a diagnosis of restless leg syndrome, and determined that it was incurred in service, the Board finds it cannot adequately determine the severity of the Veteran's restless leg syndrome from the examination.  The examination provided a diagnosis, but did not describe the extent of the symptomatology of the Veteran's disability as it was originally scheduled for the sleep apnea claim.  As such, the Board finds that a new VA examination is warranted to address the severity of the Veteran's restless leg syndrome. 

Right Ankle

The Veteran last received a VA examination for his service-connected right ankle arthritis in April 2014.  The examiner noted that there was a "normal exam" of the Veteran's right ankle and that the Veteran was "asymptomatic at this time."  However, in his January 2017 VA Form 9, the Veteran highlighted that during periods of flare-ups, or when his ankle is used repeatedly, the pain in his ankle causes him a limitation of motion.  The Board finds this indicates a suggestion of worsening of the Veteran's right ankle or that the earlier examination may not have been accurate.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  This is particularly important as it is VA's intention to compensate painful motion at least at the compensable level, which is 10 percent for limitation of motion of the ankle.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271.

Neck Disability

The Veteran contends that he has a present neck disability that results from instances of neck trauma during service.  He received a VA examination for this disability in July 2014.  There, the examiner provided a diagnosis of degenerative disc disease of the cervical spine, with a date of diagnosis noted as 2013.  The examiner opined that the Veteran's neck disability was less likely than not incurred in service.  The rationale provided was that no record of neck trauma or complaint of neck pain documented until April 2013.  However, in his January 2017 VA Form 9, the Veteran reported that at his examination he clearly stated to the examiner that he experience multiple instances of neck trauma and pain during service.  Furthermore, in his July 2015 notice of disagreement, the Veteran highlighted that in July 2003 he reported to the medics in his unit "kinks" in his neck.  The Veteran's service treatment records reflect such report.  The Board finds the July 2014 VA opinion inadequate as it appears to be based on an inaccurate factual premise.  As such, an addendum nexus opinion should be obtained for the Veteran's neck disability claim.

GERD

The Veteran contends his GERD is worse than currently rated.  He received a VA examination for his service-connected GERD in June 2016.  There, the examiner noted symptoms of heartburn, nausea, reflux, pyrosis, and sleep disturbances.  With regard to the sleep disturbances, the examination report reflects these occur four or more times per year with duration of the episode lasting one to nine days.  The Veteran's nausea was noted as periodic, with four or more episodes per year lasting less than a day.  However, in his June 2016 notice of disagreement, the Veteran recounted that he experienced arm pain, pyrosis, shoulder pain, and substernal pain every day of the week.  The Veteran noted in his January 2017 VA Form 9 that he also experienced dysphagia and regurgitation.  The Board finds this suggests a worsening of the Veteran's GERD.  As such, a new VA examination is warranted to assess its current severity.  See Snuffer, 10 Vet. App. at 400.

Sleep Apnea

The Veteran contends that his sleep apnea was incurred in service.  The Veteran received a VA examination for sleep apnea in February 2015.  The examiner opined that it was less likely than not incurred in service.  The rationale provided was that there did not exist sufficient medical evidence to substantiate the Veteran's claim.  The examiner went on to highlight that though the Veteran complained of sleep difficulty in service, the nature of the difficulty was no elucidated at the time.

In his July 2009 claim for benefits, the Veteran reported that he sought treatment during for his sleep apnea at Evans Army Hospital from January 2004 to July 2004.  The first attempt to obtain these records was made in March 2010 and the response was that the records had not yet been retired to the National Personnel Records Center (NPRC).  A subsequent attempt was made, but in August 2015, the NPRC indicated that there were no clinical records during that time frame for the Veteran at the Evans Army Hospital.  The Board finds these responses contradictory and another attempt should be made.  The initial response suggested that records existed, but had not yet been transferred to the NPRC, and the subsequent response suggested that the record did not exist at all.  Furthermore, in his July 2009 claim, the Veteran indicated that he received treatment for his sleep apnea from January 2005 to June 2007 from Ireland Army Community Hospital in Fort Knox, Kentucky.  It does not appear attempts were made to obtain these treatment records, and this should also be accomplished on remand. 

In light of the remanded claims, updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA and private treatment records not already associated with the claims file should be obtained.

2.  Obtain complete service treatment records not already of record, to specifically include any records from Evans Army Hospital from 2004 and from Ireland Army Community Hospital from January 2005 to June 2007, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the extent and severity of the Veteran's service-connected restless leg syndrome. 

All signs and symptoms necessary for rating the Veteran's ankle disability should be reported in detail

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right ankle disability.

All signs and symptoms necessary for rating the Veteran's ankle disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's ankle disability, to include any impact on occupational functioning.

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Obtain an addendum opinion to determine the nature and etiology of the Veteran's neck disability.  The entire claims file should be reviewed by the examiner.

An examination should only be scheduled if deemed necessary by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the neck disability had its onset during, or is otherwise related to, the Veteran's period of service.

The examiner should specifically discuss and address the Veteran's lay statements of neck trauma during service and his July 2003 treatment note complaint of "kinks" in his neck.

A complete rationale should be provided for all opinions reached.

6.  Schedule the Veteran for an appropriate VA examination to assess the extent and severity of the Veteran's service-connected GERD.  

All signs and symptoms necessary for rating the Veteran's ankle disability should be reported in detail.

7.  Obtain an addendum opinion to determine the nature and etiology of the Veteran's sleep apnea.  The entire claims file should be reviewed by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the sleep apnea had its onset during, or is otherwise related to, the Veteran's period of service.

A complete rationale should be provided for all opinions reached.

8.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  In doing so, correct the award of service connection to restless leg syndrome (from Raynaud's syndrome).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

